Exhibit 10.2

 

AERIN LLC

595 Madison Avenue

New York N.Y. 10022

 

February 22, 2019

 

Jane Hertzmark Hudis

Group President

The Estee Lauder Companies

767 Fifth Avenue

New York, New York 10153

 

RE: Second Amendment to the License Agreement

 

Dear Jane:

 

Reference is made to the License Agreement, dated as of April 6, 2011 among
Aerin LLC (“Aerin”), Aerin Lauder Zinterhofer (“ALZ”) and Estee Lauder Inc.
(“Estee Lauder”) (the “License Agreement”).

 

The parties desire that Estee Lauder enter into a sublicense with Hunter
Amenities International Ltd. (“Hunter”) to grant Hunter the right to use the
licensed intellectual property solely in connection with the manufacture, sale
and distribution of certain amenity-size Licensed Products to hotels, resorts
and airlines (the “Amenities Program”).

 

In consideration of the mutual covenants herein expressed, and for other good
consideration, which Aerin, ALZ and Estee Lauder hereby acknowledge, the parties
hereby agree to amend the license as follows, effective as of February 22, 2019:

 

1.              Section 2.2 of the License Agreement is hereby amended to read
as follows:

 

Sublicense.  No right for EL to sublicense is granted with respect to the
Licensed Trademarks, ALZ Identifiers and Ancillary IP for the manufacture of
Licensed Products, except that: (a) EL may authorize an Affiliate of EL and/or a
third party to use the Licensed Trademarks, ALZ Identifiers and Ancillary IP in
the manufacture of Licensed Products on behalf of and solely for sale to EL
and/or its Affiliates; and (b) EL may enter into a sublicense agreement with
Hunter authorizing use of the Licensed Trademarks, ALZ Identifiers and Ancillary
IP solely in the manufacture, sale and distribution of Licensed Products in the
Territory and during the Term solely in in connection with the Amenities Program
(the “Hunter Sublicense”).  The foregoing consent to enter into the Hunter
Sublicense is expressly subject to the following conditions, which Estee Lauder
represents, warrants and covenants are, and will continue at all times to be,
satisfied by the Hunter Sublicense:

 

(i)            such sublicense shall provide, among other provisions, that:
(A) it is expressly subject and subordinate to (and coterminous with) the
License

 

--------------------------------------------------------------------------------



 

Agreement; and (B) except as provided below with respect to channels of
distribution, Hunter is bound by all of the terms and conditions of the License
Agreement to the extent they relate to the rights sublicensed to Hunter
(including, without limitation, Aerin’s approval rights with respect to the
Licensed Products, Packaging and A&P Materials, etc.);

 

(ii)           Licensed Products under the Amenities Program may be distributed
in the channels of distribution set forth in the Hunter Sublicense, provided
that each resort chain and/or airline in which Licensed Products are to be
distributed shall be approved by Aerin in advance;

 

(iii)          Aerin shall be entitled to purchase Licensed Products produced
under the Hunter Sublicense directly from Hunter on the same terms and
conditions as Estee Lauder is entitled to purchase any such Licensed Products
from Hunter;

 

(iv)          such sublicense will not relieve Estee Lauder of any of its
obligations or liabilities under the License Agreement and Estee Lauder will be
primarily and fully liable to Aerin and ALZ for the performance of Hunter
(including, without limitation, for indemnification claims) and observance by
Hunter of all of the terms and conditions of the License Agreement sublicensed
under the Hunter Sublicense; and

 

(v)           any material modifications or amendments of the Hunter Sublicense
(including any extension thereof or any change to the territory, licensed
products, distribution channels, approval rights or economic terms) shall be
subject to the prior written approval of Aerin.

 

2.              A new Section 9.1 (a) (iii) is added to the License Agreement as
follows:

 

Amenities Royalties.  For each Annual Period to the extent that EL receives
advances, guarantees, royalty or other payments from Hunter in connection with
the Amenities Program (“Amenities Royalties”), fifty percent (50%) of such
Amenities Royalties shall be included in the Royalty Amount and shall be payable
to Aerin in accordance with section 9.1(b) of the License Agreement and shall be
included in the Royalty Statements in accordance with Section 9.2 of the License
Agreement.  The parties agree that, at the end of the first full Annual Period
in which the Amenities Program generates Amenities Royalties, the percentage of
the Amenities Royalties to thereafter be included in the Royalty Amount shall be
reviewed by the Parties; provided, however, that any change to such percentage
shall require the written agreement of both Aerin and Estee Lauder.

 

-Intentionally Left Blank-

 

--------------------------------------------------------------------------------



 

All capitalized terms used herein and not otherwise defined shall have the same
meaning given them in the License Agreement.  Unless otherwise modified by
amendment, the License Agreement remains unchanged and fully in force.

 

 

AERIN LLC

 

 

 

By:

/s/Aerin Lauder Zinterhofer

 

Name:

Aerin Lauder Zinterhofer

 

Title:

Managing Member

 

 

 

AERIN LAUDER ZINTERHOFER

 

 

 

/s/Aerin Lauder Zinterhofer

 

 

Acknowledged and agreed:

 

 

 

ESTEE LAUDER INC.

 

D.B.A. AERIN BEAUTY

 

 

 

By:

/s/Jane Hertzmark Hudis

 

 

Name:

Jane Hertzmark Hudis

 

Title:

Group President, The Estee Lauder

 

 

Companies

 

 

--------------------------------------------------------------------------------